—Appeal by the plaintiff from (1) an order of the Supreme Court, Westchester County (Burrows, J.), entered April 5, 1994, (2) an order of the same court, entered April 25, 1994, (3) an order of the same court, entered May 3, 1994, and (4) an order of the same court, entered November 24, 1994.
Ordered that the orders are affirmed, with one bill of costs payable to the respondents appearing separately and filing sep*559arate briefs, for reasons stated by Justice Burrows at the Supreme Court in each of the orders appealed from. Sullivan, J. P., O’Brien, Copertino and Krausman, JJ., concur.